679 S.W.2d 1 (1984)
B.J. VALVE & FITTING COMPANY, Petitioner,
v.
ELLIOTT VALVE REPAIR COMPANY, Respondent.
No. C-3371.
Supreme Court of Texas.
October 31, 1984.
Crady & Peden, Douglas S. Johnston, Houston, for petitioner.
Holtzman & Urquhart, Jack E. Urquhart and Gary Brockway, Houston, for respondent.
PER CURIAM.
Petitioner, B.J. Valve & Fitting Company, sued Elliott Valve Repair Company to recover damages for breach of an oral contract. After a non-jury trial, the trial court rendered judgment for B.J. Valve. The court of appeals reversed the judgment of the trial court and rendered judgment for Elliott based upon its conclusion that the evidence adduced at trial was insufficient to support the judgment. 675 S.W.2d 555.
The court of appeals' decision is in conflict with Glover v. Texas General Indemnity Company, 619 S.W.2d 400 (Tex.1981) and many other supreme court cases which hold that a court of appeals must remand a cause for new trial if it sustains an "insufficient evidence" point. Accordingly, we grant petitioner's application for writ of error and without hearing argument, we reverse the judgment of the court of appeals and remand this cause to the trial court for further proceedings. Tex.R. Civ.P. 483.